DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
Claim 2 recites the limitation "a boundary" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the boundary” or “a second boundary”;

Claim 6 recites the limitation "a dynamic IP address" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the dynamic IP address” or “a second dynamic IP address”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achan (U.S. Pat. Pub. No. 2008/0320119) (Automatically Identifying Dynamic Internet Protocol Addresses).

1.1	Regarding claim 1, Achan discloses an identification device comprising: a memory (Fig. 2; paragraph 24); and a processor coupled to the memory (Fig. 2; paragraphs 24, 65) and programmed to execute a process (Fig. 2; paragraphs 66, 24) comprising:
specifying a boundary dividing a row of an IP address (Fig. 7; paragraph 39; paragraph 32), which is included in an IP address block and sorted by a predetermined order (Fig. 7; paragraph 32 “IP addresses are divided into ranges …”; paragraph 39), 
identifying the IP address included in the part as a dynamic IP address when the part divided by the boundary satisfies a predetermined condition (Fig. 7; paragraphs 32, 39; paragraphs 44, 47).

1.2	Per claim 2, Achan teaches the identification device according to claim 1, wherein the specifying compares first information about a first IP address and second information about a second IP address, which is subsequent to the first IP address in the order of the row (Fig. 7; paragraphs 32, 39; paragraph 34 “first IP address 92 …”), and, when a similarity between the first information and the second information is equal to or less than a threshold value, specifies a position between the first IP address and the second IP address as a boundary (paragraph 34; paragraphs 44, 47 “predetermined threshold …”).

1.3	Regarding claim 3, Achan discloses the identification device according to claim 1, wherein the specifying specifies the boundary based on information with which whether the IP address has a same administrator or operator can be specified (paragraph 50 “IP addresses under the same administrative domain …”).

1.4	Per claim 4, Achan teaches the identification device according to claim 1, wherein the specifying specifies the boundary based on a similarity of a predetermined character string included in the predetermined information (Fig. 7; paragraphs 38, 39).

1.5	Regarding claim 6, Achan discloses the identification device according to claim 1, wherein, when the number of the IP address included in the part divided by the boundary is equal to or higher than a threshold value, the identifying identifies the IP address included in the part as a dynamic IP address (paragraphs 44, 47).

1.6	Per claims 7 and 9, the rejection of claims 1 – 4 and 6 under 35 USC 102 (paragraphs 1.1 – 1.5 above) applies fully.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/